DETAILED ACTION
Claims 1, 3-5 and 7-30 are pending.  Claims 1, 3-5, 7, 8, 15 and 22 have been amended.  Claim 2 has been canceled.  Claims 1, 3-5 and 7-30 are rejected.
The instant application has provisional application No. 62/590,462 filed on 11/24/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Claim Objections
Claims 15-21 are objected to because of the following informalities:  the new limitation in claim 15 that starts with “adding” states “wherein the source pool;” at the end of the limitation.  It appears that this statement is incomplete or does not need to be in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldentouch, Patent Application Publication No. 2012/0109884 (hereinafter Goldentouch).

Regarding claim 1, Goldentouch teaches:
A computing system implemented method for assisting researchers to perform research and generate research documents (Goldentouch Paragraph [0029], generating the document based on the at least one search result), the method comprising:
providing a research assistance application configured to assist a user in performing research and generating a research document based on the research (Goldentouch Paragraph [0029], generating the document based on the at least one search result);
providing, in the research assistance application, a word processor configured to enable the user to generate and edit the research document (Goldentouch Paragraph [0008], receiving from the user a request to edit the amended document; and editing the amended document in response to the request, Paragraph [0083], on-line document editing systems);
maintaining a source pool for the research document (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories, the generated content (shows source pool by maintaining the content)), wherein the source pool includes material that the user selectively add to the research document (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories, the generated content (shows source pool by maintaining the content));
retrieving, with the research assistance application, reference material from various references for the research document (Goldentouch Paragraph [0074], the server front-end interface 20 may generate and manage bibliography, search results history or other suitable metadata), wherein retrieving the reference material includes:
receiving search query data from the user including one or more search terms (Goldentouch Paragraph [0009], receiving at least one search query from the user);
searching, with a search engine of the research assistance application, among one or more databases in accordance with the search queries (Goldentouch Paragraph [0013], searching of information sources is conducted by a system; and the information sources may include at least one information source out of a database that is stored at the system);
returning, with the search engine, search results data including one or more references related to the search queries (Goldentouch Paragraph [0020], information sources may include information sources of multiple types; the method may include displaying of search results obtained from different types of information sources);
enabling the user, in the research assistance application, to navigate among the search results data and to select reference material from one or more of the references (Goldentouch Paragraph [0024], method may include displaying navigation items that allow the user to navigate between search results, Paragraph [0070], user drags and drops found search results 2 into an editing interface);
Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories (shows the user selecting/requesting to import material)); and
adding the selected reference material to the source pool (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories);
retrieving, with the research assistance application, reference metadata for each reference (Goldentouch Paragraph [0074], the server front-end interface 20 may generate and manage bibliography, search results history or other suitable metadata);
automatically generating bibliography data including a bibliography citing the references based on the reference metadata (Goldentouch Paragraph [0067], automatic bibliography creation from the content transferred between the first screen and the second screen).

Regarding claim 4, Goldentouch further teaches:
The method of claim 1, wherein one of the references is a website, and wherein the reference metadata includes one or more of (Goldentouch Paragraph [0082], results of document indexing may be used for generation of metadata and title for web pages and further used for search engine optimization):
a URL of the website (Goldentouch Paragraph [0099], Server creates bibliography entry based on the URL of the object that has been dragged and dropped);
a search term based on which the search engine found the website;
a date on which the source material was retrieved from the website by the research assistance application; and


Regarding claim 7, Goldentouch further teaches:
The method of claim 1, further comprising receiving the image by interfacing, with the research assistance application (Goldentouch Paragraph [0077], displayed search results may overlay some other image, including image coming from the user's camera, web site, video player or any other suitable video source), with a camera included in a computing device used by the user to access the research assistance application (Goldentouch Paragraph [0077], displayed search results may overlay some other image, including image coming from the user's camera, web site, video player or any other suitable video source).

Regarding claim 8, Goldentouch further teaches:
The method of claim 1, wherein retrieving the reference metadata includes (Goldentouch Paragraph [0082], results of document indexing may be used for generation of metadata and title for web pages and further used for search engine optimization):
analyzing one or more additional images of the reference with the optical character recognition process (Goldentouch Paragraph [0076], optical character recognition); and
retrieving information that identifies characteristics of the reference based on the optical character recognition process (Goldentouch Paragraph [0076], optical character recognition).

Regarding claim 9, Goldentouch further teaches:
The method of claim 8, further comprising: prompting the user to capture the one or more additional images (Goldentouch Paragraph [0076], search query is generated based on video input based on barcode recognition, object recognition, optical character recognition); and
Goldentouch Paragraph [0076], search query is generated based on video input based on barcode recognition, object recognition, optical character recognition).

Regarding claim 11, Goldentouch further teaches:
The method of claim 1, further comprising: recording, with the research assistance application, audio data including speech of the user (Goldentouch Paragraph [0075], search query may be generated based on voice input command from the user via speech to text engine or any other suitable mechanism);
converting the audio data to text by performing, with the research assistance application, speech recognition analysis on the audio data (Goldentouch Paragraph [0075], search query may be generated based on voice input command from the user via speech to text engine or any other suitable mechanism); and
incorporating the text into the research document (Goldentouch Paragraph [0033], at least one search result to the at least portion of the document thereby providing an amended document).

Regarding claim 12, Goldentouch further teaches:
The method of claim 1, further comprising outputting the research document to a third party upon receiving a request from the user to output the research document to the third party (Goldentouch Paragraph [0027], method may include activating a third party extension that is applied on the amended document).

Regarding claim 15, Goldentouch teaches:
Goldentouch Paragraph [0029], generating the document based on the at least one search result), the method comprising:
establishing, between a research assistance system and an academic institution (Goldentouch Fig. 2, shows connection between multiple interfaces to the client), an account enabling a student of the academic institution to access a research assistance application of the research assistance system (Goldentouch Paragraph [0029], generating the document based on the at least one search result);
providing, with the research assistance application, a word processor configured to enable the student to generate and edit a research document (Goldentouch Paragraph [0008], receiving from the user a request to edit the amended document; and editing the amended document in response to the request, Paragraph [0083], on-line document editing systems);
maintaining, with the research assistance application (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories, the generated content (shows source pool by maintaining the content)), a source pool for the research document including material that the student can selectively add to the research document (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories, the generated content (shows source pool by maintaining the content));
receiving, from the student, a search request to search among scholarly databases associated with the academic institution (Goldentouch Paragraph [0074], the server front-end interface 20 may generate and manage bibliography, search results history or other suitable metadata);
retrieving, with the research assistance application, reference material from the one or more databases for the student (Goldentouch Paragraph [0013], searching of information sources is conducted by a system; and the information sources may include at least one information source out of a database that is stored at the system);
receiving, from the student, a request to add the reference material to the source pool (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories (shows request to add by selecting));
adding, with the research assistance application, the reference material to the source pool, wherein the source pool (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories (shows source pool by maintaining the content));
retrieving, with the research assistance application, reference metadata for the reference material (Goldentouch Paragraph [0074], the server front-end interface 20 may generate and manage bibliography, search results history or other suitable metadata);
assisting the student, with the research assistance application, to incorporate the reference material into the research document (Goldentouch Paragraph [0067], automatic bibliography creation from the content transferred between the first screen and the second screen); and
automatically generating, with the research assistance application, bibliography data including a bibliography citing the reference material based on the reference metadata (Goldentouch Paragraph [0067], automatic bibliography creation from the content transferred between the first screen and the second screen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldentouch in view of Boenau et al., Patent Application Publication No. 2015/0234792 (hereinafter Boenau).

Regarding claim 3, Goldentouch teaches parent claim 1.
Goldentouch does not expressly disclose:
wherein one of the references is a book and the source material from the book includes text from a page of the book, and wherein the reference metadata includes one or more of:
a title of the book;
an identification number of the book;
an author of the book;
the page number associated with the source material from the book;
an edition of the book;
a cover type of the book; and
a publisher of the book.
However, Boenau teaches:
wherein one of the references is a book and the source material from the book includes text from a page of the book, and wherein the reference metadata includes one or more of (Boenau Paragraph [0072], additional content 195 may be generated based on user provided metadata, such as custom book title name, sequence data or other metadata):
Boenau Paragraph [0072], additional content 195 may be generated based on user provided metadata, such as custom book title name, sequence data or other metadata);
an identification number of the book;
an author of the book (Boenau Paragraph [0072], additional content 195 may be generated based on user provided metadata, such as custom book title name, sequence data or other metadata);
the page number associated with the source material from the book;
an edition of the book;
a cover type of the book; and
a publisher of the book.
The claimed invention and Boenau are from the analogous art of document systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldentouch and Boenau to have combined Goldentouch and Boenau.
The motivation to combine Goldentouch and Boenau is to increase the stored data by using journals and books.  It would have been obvious to one of ordinary skill in the art to take the system of Goldentouch and combine it with the library of Boenau in order to obtain the predictable result of increasing the stored data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Goldentouch and Boenau.

Regarding claim 5, Goldentouch teaches parent claim 1.
Goldentouch does not expressly disclose:
wherein one of the references is a journal article, and wherein the reference metadata includes one or more of:
names of one or more authors of the journal article;
a name of the journal;

a publication date of the journal article;
an edition of the journal in which the journal article was published; and
a page number on which the source material is located.
However, Boenau teaches:
wherein one of the references is a journal article, and wherein the reference metadata includes one or more of (Boenau Paragraph [0144], library 150 comprises a number of electronic books 155 (e.g., book, magazine, journal) and associated metadata, Paragraph [0056], publications 50a-c (e.g., books, magazines, journals, but for the sake of example, books will be used)):
names of one or more authors of the journal article (Boenau Paragraph [0072], additional content 195 may be generated based on user provided metadata, such as custom book title name, sequence data or other metadata);
a name of the journal (Boenau Paragraph [0072], additional content 195 may be generated based on user provided metadata, such as custom book title name, sequence data or other metadata);
a title of the journal article;
a publication date of the journal article;
an edition of the journal in which the journal article was published; and
a page number on which the source material is located.
The claimed invention and Boenau are from the analogous art of document systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldentouch and Boenau to have combined Goldentouch and Boenau.
The motivation to combine Goldentouch and Boenau is to increase the stored data by using journals and books.  It would have been obvious to one of ordinary skill in the art to take the system of Goldentouch and combine it with the library of Boenau in order to obtain the predictable result of 

Regarding claim 13, Goldentouch teaches parent claim 1.
Goldentouch does not expressly disclose:
wherein the research document includes one or more of: a book;
an academic journal article;
a scientific journal article;
an academic presentation;
a magazine article;
a family history research document;
a school research paper;
a PhD dissertation; and a master’s thesis.
However, Boenau teaches:
wherein the research document includes one or more of: a book (Boenau Paragraph [0144], library 150 comprises a number of electronic books 155 (e.g., book, magazine, journal) and associated metadata, Paragraph [0056], publications 50a-c (e.g., books, magazines, journals, but for the sake of example, books will be used));
an academic journal article (Boenau Paragraph [0144], library 150 comprises a number of electronic books 155 (e.g., book, magazine, journal) and associated metadata, Paragraph [0056], publications 50a-c (e.g., books, magazines, journals, but for the sake of example, books will be used));
a scientific journal article (Boenau Paragraph [0144], library 150 comprises a number of electronic books 155 (e.g., book, magazine, journal) and associated metadata, Paragraph [0056], publications 50a-c (e.g., books, magazines, journals, but for the sake of example, books will be used));

a magazine article;
a family history research document;
a school research paper;
a PhD dissertation; and a master’s thesis.
The claimed invention and Boenau are from the analogous art of document systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldentouch and Boenau to have combined Goldentouch and Boenau.
The motivation to combine Goldentouch and Boenau is to increase the stored data by using journals and books.  It would have been obvious to one of ordinary skill in the art to take the system of Goldentouch and combine it with the library of Boenau in order to obtain the predictable result of increasing the stored data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Goldentouch and Boenau.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldentouch in view of Jokl, III et al., Patent Application Publication No. 2013/0311872 (hereinafter Jokl).

Regarding claim 10, Goldentouch teaches parent claim 1.
Goldentouch does not expressly disclose:
further comprising preventing the user from editing the bibliography data.
However, Jokl teaches:
further comprising preventing the user from editing the bibliography data (Jokl Paragraph [0041], prevent malicious editing of bibliographic information).

The motivation to combine Goldentouch and Jokl is to improve the bibliography by preventing malicious editing of information.  It would have been obvious to one of ordinary skill in the art to take the system of Goldentouch and combine it with the bibliographic prevention of Jokl in order to obtain the predictable result of improving the bibliography.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Goldentouch and Jokl.

Regarding claim 14, Goldentouch teaches parent claim 1.
Goldentouch does not expressly disclose:
prompting the user to select a bibliography format; and
generating the bibliography data in accordance with the selected bibliography format.
However, Jokl teaches:
prompting the user to select a bibliography format (Jokl Paragraph [0035], the user may select the bibliographic format using drop down menu 608); and
generating the bibliography data in accordance with the selected bibliography format (Jokl Paragraph [0035], the user may select the bibliographic format using drop down menu 608).
The claimed invention and Jokl are from the analogous art of bibliographic systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldentouch and Jokl to have combined Goldentouch and Jokl.
The motivation to combine Goldentouch and Jokl is to improve the bibliography by preventing malicious editing of information.  It would have been obvious to one of ordinary skill in the art to take the system of Goldentouch and combine it with the bibliographic prevention of Jokl in order to obtain .

Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldentouch in view of Carter, Patent Application Publication No. 2005/0069847 (hereinafter Carter).

Regarding claim 16, Goldentouch teaches parent claim 15.
Goldentouch does not expressly disclose:
receiving, with the research assistance application, academic course data related to academic courses of the student at the research institution; and
presenting, with the research assistance application, the academic course data to the student.
However, Carter teaches:
receiving, with the research assistance application, academic course data related to academic courses of the student at the research institution (Carter Paragraph [0004], instruction the student knows what is required to finish the course); and
presenting, with the research assistance application, the academic course data to the student (Carter Paragraph [0004], instruction the student knows what is required to finish the course).
The claimed invention and Carter are from the analogous art of research systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldentouch and Carter to have combined Goldentouch and Carter.
The motivation to combine Goldentouch and Carter is to improve research by looking at research papers.  It would have been obvious to one of ordinary skill in the art to take the system of Goldentouch and combine it with the research papers of Carter in order to obtain the predictable result 

Regarding claim 17, Goldentouch in view of Carter further teaches:
The method of claim 16, wherein the academic course data includes class schedule data of the student (Carter Paragraph [0004], instruction the student knows what is required to finish the course).

Regarding claim 18, Goldentouch in view of Carter further teaches:
The method of claim 17, wherein the academic course data includes a research paper assignment assigned to the student by a faculty member of the research institution (Carter Paragraph [0010], feedback that students in graduate school receive is negative. An "old school" attitude prevails among professors, committee members and academic advisors).

Regarding claim 19, Goldentouch in view of Carter further teaches:
The method of claim 18, further comprising establishing, with the research assistance application, a research project to complete the research document in accordance with the research paper assignment (Goldentouch Paragraph [0024], method may include displaying navigation items that allow the user to navigate between search results, Paragraph [0070], user drags and drops found search results 2 into an editing interface).

Regarding claim 20, Goldentouch in view of Carter further teaches:
The method of claim 19, further comprising:
Carter Paragraph [0005], postgraduate programs require a student to write an integrative scholarly research paper); and
providing, with the research assistance system, information to the faculty member (Carter Paragraph [0010], feedback that students in graduate school receive is negative. An "old school" attitude prevails among professors, committee members and academic advisors).

Regarding claim 21, Goldentouch in view of Carter further teaches:
The method of claim 19, further comprising submitting, with the research assistance application, the research document to the faculty member upon completion of the research document by the student (Carter Paragraph [0005], postgraduate programs require a student to write an integrative scholarly research paper).

Claims 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldentouch in view of Beaulieu et al., Patent Application Publication No. 2015/0072327 (hereinafter Beaulieu).

Regarding claim 22, Goldentouch teaches:
A system for assisting researchers to perform research and generate research documents (Goldentouch Paragraph [0029], generating the document based on the at least one search result), the system comprising:
at least one processor (Goldentouch Paragraph [0101], semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid-state memory); and
Goldentouch Paragraph [0101], semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid-state memory):
providing a research assistance application configured to assist a user in performing research and generating a research document based on the research (Goldentouch Paragraph [0029], generating the document based on the at least one search result);
providing, in the research assistance application, a word processor configured to enable the user to generate and edit the research document (Goldentouch Paragraph [0008], receiving from the user a request to edit the amended document; and editing the amended document in response to the request, Paragraph [0083], on-line document editing systems);
retrieving, with the research assistance application, reference material from various references for the research document (Goldentouch Paragraph [0074], the server front-end interface 20 may generate and manage bibliography, search results history or other suitable metadata);
maintaining, with the research assistance application (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories, Fig. 3, shows the application which can import), a source pool for the research document including material that the user can selectively add to the research document (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories, the generated content (shows source pool by maintaining the content));
receiving, from the user, a request to add the reference material to the source pool (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories (shows the user requesting to import));
adding, with the research assistance application, the reference material to the source pool (Goldentouch Paragraph [0091], the user may insert citation from a source that is not a search result; the user may import bibliography from other document and bibliography repositories (shows adding through the application));
retrieving, with the research assistance application, reference metadata for each reference (Goldentouch Paragraph [0074], the server front-end interface 20 may generate and manage bibliography, search results history or other suitable metadata);
automatically generating bibliography data including a bibliography citing the references based on the reference metadata (Goldentouch Paragraph [0067], automatic bibliography creation from the content transferred between the first screen and the second screen).
Goldentouch does not expressly disclose:
generating an originality score for the research document indicating how much of the research document is material generated by the user; and
However, Beaulieu teaches:
generating an originality score for the research document indicating how much of the research document is material generated by the user (Beaulieu Paragraph [0076], quality of life questionnaire is here presented, Paragraph [0080], questions relating to quality of life are included and scored by the processor using scoring methods based on medical research papers); and
The claimed invention and Beaulieu are from the analogous art of research papers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Goldentouch and Beaulieu to have combined Goldentouch and Beaulieu.


Regarding claim 23, Goldentouch in view of Beaulieu further teaches:
The system of claim 22, wherein the process further includes: storing the research document and the reference material data in cloud computing storage (Goldentouch Paragraph [0013], information sources may include at least one information source out of a database that is stored at the system, a database that is stored at a website that is affiliated with the system and the internet);
enabling the user to access the research assistance application from multiple computing devices (Goldentouch Paragraph [0013], searching of information sources is conducted by a system; and the information sources may include at least one information source out of a database that is stored at the system); and
retrieving the research document from the cloud storage when the user accesses the research assistance application to edit the research document (Goldentouch Paragraph [0008], receiving from the user a request to edit the amended document; and editing the amended document in response to the request, Paragraph [0083], on-line document editing systems).

Regarding claim 24, Goldentouch in view of Beaulieu further teaches:
The system of claim 22, wherein the process further includes: storing the research document and the reference material data in cloud computing storage (Goldentouch Paragraph [0013], information sources may include at least one information source out of a database that is stored at the system, a database that is stored at a website that is affiliated with the system and the internet);
enabling multiple users of the research assistance application to collaborate in performing research and generating the research document (Goldentouch Paragraph [0068], method further comprising second user collaborating in real-time with the first user on the same document);
retrieving the research document from the cloud storage when one of the users accesses the research assistance application to edit the research document (Goldentouch Paragraph [0068], method further comprising second user collaborating in real-time with the first user on the same document).

Regarding claim 25, Goldentouch in view of Beaulieu further teaches:
The system of claim 24, wherein the process further includes: tracking, with the research assistance application, the contributions made by each user in generating the research document (Goldentouch Paragraph [0099], Server stores search status changes 560, including the objects navigated through by the user); and
enabling the users to see how each of the users has contributed to the research document (Goldentouch Paragraph [0099], Server stores search status changes 560, including the objects navigated through by the user).

Regarding claim 26, Goldentouch in view of Beaulieu further teaches:
The system of claim 22, wherein the process further includes automatically updating the bibliography data as the user adds reference material to the document (Goldentouch Paragraph [0067], automatic bibliography creation from the content transferred between the first screen and the second screen), removes reference material from the research document, or rearranges the research document.

Regarding claim 27, Goldentouch in view of Beaulieu further teaches:
The system of claim 22, wherein the process includes executing the research assistance application in a computing device of the user (Goldentouch Paragraph [0067], automatic bibliography creation from the content transferred between the first screen and the second screen).

Regarding claim 28, Goldentouch in view of Beaulieu further teaches:
The system of claim 27, wherein the computing device includes one or more of:
a smart phone (Goldentouch Paragraph [0070], iPhone);
a tablet;
a laptop computer; and
a desktop computer.

Regarding claim 29, Goldentouch in view of Beaulieu further teaches:
The system of claim 27, wherein the process includes executing portions of the research assistance application in a cloud computing environment remote from the computing device of the user (Goldentouch Paragraph [0013], information sources may include at least one information source out of a database that is stored at the system, a database that is stored at a website that is affiliated with the system and the internet).

Regarding claim 30, Goldentouch in view of Beaulieu further teaches:
The system of claim 27, wherein the research assistance application includes application programming interfaces that enable the research assistance application to interface with third party Goldentouch Paragraph [0027], method may include activating a third party extension that is applied on the amended document).

Response to Arguments
The amendments to the claims have overcome the objections presented in the previous office action.

Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
On pages 11-13, Applicant states that the cited portions of the cited references do not teach or suggest the above-cited portions of claim 1 related to a source pool.  While it is true that the cited portions as presented in the Final Office Action do not teach the amendments directed to a source pool, paragraph 91 of Goldentouch does disclose the newly added limitations.  Goldentouch teaches that a user may insert citations from a source that is not in a search result and that the user may import bibliographic data from other documents (Paragraph [0091]).  This shows that the source pool can be considered the content that is imported by the user.  This is further shown in Figure 3 where the application is shown with the search and import features as described in the specification.  Therefore, Goldentouch does disclose the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King et al., Patent Application Publication No. 2014/0101540 (hereinafter King).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164